DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 9-14 are related to a system, and claims 1-8 are also related to a method (i.e., a process). Claims 15-20 are related to a computer readable media comprised of a “non-transitory” signals as described in [0118] of Applicant’s Specification.  Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 9 includes limitations that recite at least one abstract idea. Specifically, independent claim 9 recites:

A system comprising: 
one or more processors; and 
computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
determine, based at least in part on member data associated with a member, that the member is due for at least one of a procedure or a clinical visit; 
determine a medical provider associated with the member; 
cause a scheduling task to be presented via a first instance of an application on a computing device associated with the medical provider, the scheduling task indicating for the at least one of the procedure or the clinical visit to be scheduled for the member; 
receive, via the first instance of an application on the computing device associated with a medical provider, a request to generate a clinical assessment associated with the clinical visit between the medical provider and the member; 
determine, based at least in part on the member data, at least one of a potential diagnosis, a medication, a gap in care, or a clinical recommendation; 
generate a clinical assessment comprising the at least one of the potential diagnosis, the medication, the gap in care, or the clinical recommendation; and 
cause an indication of the clinical assessment to be presented via the first instance of the application on the computing device associated with the medical provider, the indication of the clinical assessment indicating that the clinical assessment associated with the clinical visit is generated.

The Examiner submits that the foregoing underlined limitations constitute certain methods of organizing human activity, more specifically “concepts relating to managing human interactions” because “determining” that a member is due for a procedure or a visit based on their member data, “determining” a medical provider associated with the member, “presenting” a scheduling task that is indicating for the at least one of the procedure or the clinical visit to be scheduled for the member, “determine”, based at least in part on the member data, at least one of a potential diagnosis, a medication, a gap in care, or a clinical recommendation, and then “generate” a clinical assessment comprising the at least one of the potential diagnosis, the medication, the gap in care, or the clinical recommendation all recite steps that are related to the management of the healthcare interaction between a member and a medical provider by managing the scheduling of the member’s appointment visit. 

Claims 1 and 15 recite similar claim limitations related to the at least one abstract idea as noted above.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.
 
Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claim 2 recites the steps of “updating” the member data based on at least one input such as a first date associated with a future appointment for the at least one of the procedure or the clinical visit, therefore further describing the at least one abstract idea of the management of the healthcare interaction between a member and a medical provider. Claims 3, 11 and 17 recite “determining” that the medication is up for renewal and “generating” a medication renewal task associated with the medication, further describing the at least one abstract idea. Claims 4 and 12 recite “updating” the member data based at least in part on an input, therefore further describing the at least one abstract idea. Claims 5 and 19 further recites the “determining” the member is associated with the procedure step and further cites “determining” a periodic interval associated with the procedure wherein the interval is based on the clinical guideline and “determining” that the member has not previously undergone the procedure, therefore further describing the at least one abstract idea.  Claims 6 and 18 recite “determining” based on at least in part on the start date and the end date, one or more payments associated with the financial report, therefore further describing the at least one abstract idea. Claim 7 recites “sending” a notification to schedule the at least one of the procedure or the clinical visit, “updating” member data associated with the member based at least in part on the input comprising the date and time, therefore further describing the at least one abstract idea. Claims 8, 13 and 20 recite “determining” a first time associated with a previous appointment, “determining” a periodic interval, “determining” a second time based at least in part of the first time and interval, “determining” that a current time is within a threshold time and further describing the determining where that the member is due for the at least one of the procedure or the clinical visits is based at least in part on determining that the current time is within the threshold time, therefore further describing the at least one abstract idea. Claim 14 further specifies claim 13 by further describing how the threshold time is further based on the listed clinical guidelines, therefore further describing the at least one abstract idea. Claim 16 recites further “determining” medication data associated with the member, “determining” a potential modification to the medication and further describing how the clinical visits is done in part to the modification to the medication, therefore further describing the at least one abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system comprising: 
one or more processors; and 
computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to: (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f))
determine, based at least in part on member data associated with a member, that the member is due for at least one of a procedure or a clinical visit; 
determine a medical provider associated with the member; 
cause a scheduling task to be presented via a first instance of an application on a computing device associated with the medical provider, (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) the scheduling task indicating for the at least one of the procedure or the clinical visit to be scheduled for the member; 
receive, via the first instance of an application on the computing device associated with a medical provider, a request to generate a clinical assessment associated with the clinical visit between the medical provider and the member; (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.) 
determine, based at least in part on the member data, at least one of a potential diagnosis, a medication, a gap in care, or a clinical recommendation; 
generate a clinical assessment comprising the at least one of the potential diagnosis, the medication, the gap in care, or the clinical recommendation; and 
cause an indication of the clinical assessment to be presented via the first instance of the application on the computing device associated with the medical provider, the indication of the clinical assessment indicating that the clinical assessment associated with the clinical visit is generated. (merely post solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. )

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of one or more processors, computer-readable media storing instructions that, when executed by the one or more processors, and a first instance of an application on a computing device associated with the medical provider, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Applicant’s Specification at [0030] recites the computing device in a generic manner with no indication to an improvement to the computer technology.

Regarding the additional limitation of receive, via the first instance of an application on the computing device associated with a medical provider, a request to generate a clinical assessment associated with the clinical visit between the medical provider and the member, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). Receiving via the computing device a request to generate a clinical assessment and then generating a clinical assessment as noted in the at least abstract idea recite activity of data gathering steps. [0120] of Applicant’s Specification recite the received requests (gathering data).

Regarding the additional limitation of cause an indication of the clinical assessment to be presented via the first instance of the application on the computing device associated with the medical provider, the indication of the clinical assessment indicating that the clinical assessment associated with the clinical visit is generated, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely indicating the clinical assessment on the computing device after the assessment is generated is considered as insignificant application. [0055] of Applicant’s Specification recites merely providing an indication on the interface.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to management of the healthcare interaction between a member and a medical provider, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

 Claim 2 recites the mere data gathering steps of receiving via the first instance of the application, an input associated with the scheduling task. Claims 3, 11 and 17 recite insignificant post solution activity of causing the medication renewal task to be presented via the first instance of the application on the computing device associated with the medical provider. Claims 4 and 12 recite the mere data gathering step of receiving an input corresponding to the medication renewal task. Claims 6 and 18 recite the mere data gathering step of receiving via the first instance of the app a request for a financial report start/end data and the insignificant post solution activity of presenting the one or more payments via the first instance. Claim 7 recites the mere data gathering steps of receiving via the first instance of the app an indication of intent and receiving from the member computing device an input comprising and date and time for an appointment; claim further cites insignificant post solution activity of causing a notification on the first instance of the app on the device the notification that the appointment is scheduled. Claim 10 recites presenting the scheduling task via a pop-up notification, thus further reciting the abstract idea being implemented on generic computer/computer components.
 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of one or more processors, computer-readable media storing instructions that, when executed by the one or more processors, and a first instance of an application on a computing device associated with the medical provider, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Applicant’s Specification at [0030] recites the computing device in a generic manner with no indication to an improvement to the computer technology.

Regarding the additional limitation of receive, via the first instance of an application on the computing device associated with a medical provider, a request to generate a clinical assessment associated with the clinical visit between the medical provider and the member, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”). Receiving via the computing device a request to generate a clinical assessment and then generating a clinical assessment as noted in the at least abstract idea recite activity of data gathering steps. [0120] of Applicant’s Specification recite the received requests (gathering data).

Regarding the additional limitation of cause an indication of the clinical assessment to be presented via the first instance of the application on the computing device associated with the medical provider, the indication of the clinical assessment indicating that the clinical assessment associated with the clinical visit is generated, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”). Merely indicating the clinical assessment on the computing device after the assessment is generated is considered as insignificant application. [0055] of Applicant’s Specification recites merely providing an indication on the interface.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC 102(a)(2) as being anticipated by US 2020/0294640 A1 to Ginsburg (“Ginsburg”):

Regarding claim 1:
Ginsburg teaches a method comprising: determining, based at least in part on member data associated with a member, that the member is due for at least one of a procedure or a clinical visit; ([0457, 0472]- the computer system can track the appointment status of a patient and can determine if a scheduled procedure appointment is coming up or due)
determining a medical provider associated with the member; ([0411, 0418, 0422]- medical provider associated with the patient is determined by the system)
causing a scheduling task to be presented via a first instance of an application on a computing device associated with the medical provider, the scheduling task indicating for the at least one of the procedure or the clinical visit to be scheduled for the member; ([0457, 0472]- system is implemented on a medical provider device via an interface. The interface indicates that the patient needs to be scheduled for a procedure)
receiving, via the first instance of an application on the computing device associated with a medical provider, a request to generate a clinical assessment associated with the clinical visit between the medical provider and the member; ([0029, 0379]- on the interface, once a procedure or visit has been conducted between the patient and provider, a request to generate a assessment report is shown)
determining, based at least in part on the member data, at least one of a potential diagnosis, a medication, a gap in care, or a clinical recommendation; ([0379]-  Each Comparator Record stores whether or not a lab result is getting better or worse based on if it is higher or lower than the previous value. System has a computing process that does clinical evaluations)
generating the clinical assessment comprising the at least one of the potential diagnosis, the medication, the gap in care, or the clinical recommendation; and ([0379, 0221]- the lab record is noted as the patient getting better or worse, indicating a clinical assessment)
causing an indication of the clinical assessment to be presented via the first instance of the application on the computing device associated with the medical provider, the indication of the clinical assessment indicating that the clinical assessment associated with the clinical visit is generated. ([0381]- the assessment report is generated and then shown or indicated on the interface)

Claims 9 and 15 are rejected in a similar manner to claim 1.

Regarding claim 2:
Ginsburg teaches all of the limitations of claim 1. Ginsburg further teaches receiving, via the first instance of the application, an input associated with the scheduling task, the input comprising at least one of: a first date associated with a future appointment for the at least one of the procedure or the clinical visit; or a second date associated with the procedure performed at a previous time; and ([0252]- ledger to input the date of the procedure)
updating the member data based at least in part on the input. ([0457, 0460]- scheduler has interactive UI to display scheduler for the patient, can determine issues)

Regarding claim 3:
Ginsburg teaches all of the limitations of claim 1. Ginsburg further teaches determining, based at least in part on the member data, that the medication associated with the member is due for renewal within a threshold time; ([0284]- medication information is tracked including the dosage frequency and last time the refill was filed will remaining refills, indicating a renewal and threshold time from the schedule of the drug)
generating a medication renewal task associated with the medication, the medication renewal task comprising medication data associated with the medication and a date associated with an expiration of the medication; and ([0317]- renewal task of refilling the medication is part of the order panel)
causing the medication renewal task to be presented via the first instance of the application on the computing device associated with the medical provider. ([0317]- renewal task of refilling the medication is part of the order panel. [0203]- medical information can be updated into the system)

Claims 11 and 17 are rejected in a similar manner to claim 3.

Regarding claim 4:
Ginsburg teaches all of the limitations of claim 3. Ginsburg further teaches receiving an input corresponding to the medication renewal task; and updating the member data based at least in part on the input. ([0220]- medications can be added into the system which can updated the member data in their medical data)

Claim 12 is rejected in a similar manner to claim 4.

Regarding claim 5:
Ginsburg teaches all of the limitations of claim 1. Ginsburg further teaches wherein determining that the member is due for the procedure comprises: determining that the member is associated with the procedure based at least in part on at least one of: an age associated with the member; a diagnosis associated with the member; a gender associated with the member; a medical history associated with the member; a family medical history associated with the member; ([0456]- scheduling for a procedure is based on factors such as past history)
determining a periodic interval associated with the procedure, wherein the periodic interval is based at least in part on a clinical guideline associated with the procedure; and ([0473]- scheduling of the patient for a procedure is based on the risk of the patient; it is implied that if there is an urgent need for a follow up, a periodic interval can be chosen to determine the timing (periodic interval) of the next procedure date)
determining, based at least in part on the member data, that at least one of: the member has not previously undergone the procedure; or a date associated with a previous procedure meets or exceeds the periodic interval associated with the procedure. ([0442]- if a patient missed a scheduled appointment, indicating the patient has not previously undergone the procedure, the system can automatically reschedule)

Claim 19 is rejected in a similar manner to claim 5.

Regarding claim 6:
Ginsburg teaches all of the limitations of claim 1. Ginsburg further teaches receiving, via the first instance of the application, a request for a financial report comprising a start date and an end date; ([0307]- financial flowsheet shows amount due for patient via the interface ha)
determining, based at least in part on the start date and the end date, one or more payments associated with the financial report; and ([0307]- payments due for patient are shown in this flowsheet)
causing the one or more payments to be presented via the first instance of the application as the financial report. ([0307]- payments done is shown on the flowsheet interface )

Claim 18 is rejected in a similar manner to claim 6.

Regarding claim 7:
Ginsburg teaches all of the limitations of claim 1. Ginsburg further teaches receiving, via the first instance of the application, an indication of intent to schedule the at least one of the procedure or the clinical visit via the first instance of the application; ([0457, 0472]- system via the provider’s interface can schedule a clinical visit )
sending, to a member computing device associated with the member and via a second instance of the application, a notification to schedule the at least one of the procedure or the clinical visit; ([0260]- server can be accessed from a patient account ( interpreted as a user such as a patient having access to the system). [0458]- an appointment can be sent to a patient )
receiving, from the member computing device associated with the member via the second instance of the application, an input comprising a date and time for an appointment associated with the at least one of the procedure or the clinical visit; ([0468]- indication given in the patient portal for scheduling the appointment)
updating member data associated with the member based at least in part on the input comprising the date and the time for the appointment; and ([0460]-the system can relate new symptoms to any major diagnosis, indicating the member data is updated with new symptoms for a condition when scheduling for a new appointment)
causing a notification to be presented via the first instance of the application on the computing device associated with the medical provider, the notification indicating that the appointment is scheduled. ([0472]- patient is scheduled via the dashboard in the interface via the scheduler)

Regarding claim 8:
Ginsburg teaches all of the limitations of claim 1. Ginsburg further teaches determining a first time associated with a previous appointment for the at least one of the procedure or the clinical visit; ([0472]- previous appointments for procedures are considered as events that can determine if an appointment should be scheduled)
determining a periodic interval associated with the at least one of the procedure or the clinical visit; ([0274]- time period is generated by the system for the patient’s follow-up visit.)
determining a second time based at least in part on the first time and the periodic interval, the second time being associated with the at least one of the procedure or the clinical visit; and ([0274]- time period is generated by the system for the patient’s follow-up visit, indicating a second time is generated for the date of the follow-up based at least in part on the first time and periodic time)
determining that a current time is within a threshold time of the second time, wherein determining that the member is due for the at least one of the procedure or the clinical visit is based at least in part on determining that the current time is within the threshold time. ([0448]- system determines if the follow-up timing is appropriate based on the patient’s current condition, indicates that if there are no issues (interpreted as not reaching a threshold time), the follow up time is appropriate.)


Claims 13 and 20 are rejected in a similar manner to claim 8.


Regarding claim 10:
Ginsberg teaches all of the limitations of claim 9. Ginsburg further teaches wherein the scheduling task is presented via the first instance of the application as a pop-up notification. ([0316]- scheduling an order for tests or medications for example is done via a pop-up window system)

Regarding claim 14:
Ginsberg teaches all of the limitations of claim 13. Ginsburg further teaches wherein the threshold time is based at least in part on at least one of: a clinical guideline associated with the at least one of the procedure or the clinical visit; an age associated with the member; a medical provider preference associated with the medical provider; a member preference associated with the member; a medical history associated with the member; or a family medical history associated with the member. ([0448]- high risk conditions of the patient (this can be indicated in a medical history of the patient) can determine the timing of the follow-up and indicates that the stricter guidelines for follow up can have stricter threshold times for the patient to follow up.)

Regarding claim 16:
Ginsberg teaches all of the limitations of claim 15. Ginsburg further teaches the instructions further causing the computing device to: determine medication data associated with the member, the medication data comprising one or more medications prescribed to the member; and determine a potential modification to the medication of the one or more medications, wherein determining that the member is due for the at least one of the procedure or the clinical visit is based at least in part on determining the potential modification to the medication. ([0305]- medication and dosage can be chosen by the provider, however the system has dosage control that only allows user to select appropriate medication and dosage based on the patient’s selected condition. Potential modifications to the medication can include modifications to dosage and can ultimately be selected by the provider; the provider can select the schedule of the procedure as well )





Conclusion
The following references have been considered as relevant, however have not been used in the above rejections:
NPL “Physicians’ use of computerized clinical decision supports to improve medication management in the elderly–the Seniors Medication Alert and Review Technology intervention” to Alagiakrishnan et al. teaches of clinical decision support systems that generate notifications for patients to schedule their drug delivery and can notify of potential medication adjustments and inappropriate medications

WO 2015/021208 A1 to Quinn et al. teaches of a system to generate interface for a patient to aid in scheduling of medical appointments or medication routines via an automated healthcare assistant program

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/20/22